Citation Nr: 1029885	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  06-17 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for right knee degenerative 
joint disease (DJD), as secondary to disabilities of the left 
knee and left hip.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from July 1, 1968, to August 
23, 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in April 2009.  A transcript 
of the testimony offered at this hearing has been associated with 
the record.  

This matter was last before the Board in July 2009.  At this 
time, the Board reopened the Veteran's claim of entitlement to 
service connection for a left knee disability and remanded the 
claims listed above for further development, particularly to 
obtain disability records from the Social Security Administration 
(SSA).  That development was completed and the claims are once 
again before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008).


FINDINGS OF FACT

1.  The competent and probative evidence clearly and unmistakably 
demonstrates that the Veteran had a left knee disability prior to 
entering service that was not aggravated by service, and no 
current disability of the left knee is otherwise shown to be 
related to service.  

2.  It has not been shown by competent and probative evidence 
that the Veteran has a left hip disability that is causally 
related to service.

3.  It has not been shown by competent and probative evidence 
that the Veteran has right knee DJD that is causally related to 
service.


CONCLUSIONS OF LAW

1.  Service connection for a left knee disability is not 
established.  38 U.S.C.A. §§ 1110, 1111, 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2009). 

2.  Service connection for a left hip disability is not 
established.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2009).

3.  Service connection for DJD of the right knee is not 
established.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).
The RO provided the appellant pre-adjudication notice by a letter 
dated in October 2005.  This notice explained the service 
connection criteria and delineated the Veteran's and VA's 
responsibility in procuring evidence in support of the claims.  

He was provided notice of how VA determines the effective date 
and the rating criteria relevant to his claims and of how to 
substantiate a claim on the basis of secondary service connection 
in a November 2007 letter.  Following the provision of this 
notice, the claims were readjudicated in a March 2008 
Supplemental Statement of the Case (SSOC).  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has obtained the Veteran's service treatment records, VA 
records and SSA records, assisted the Veteran in obtaining 
evidence, afforded the Veteran a physical examination, obtained a 
medical opinion as to the etiology and severity of his claimed 
disabilities, and afforded the Veteran the opportunity to give 
testimony before the Board.  As the VA examiner who rendered a 
medical opinion clearly indicated that he reviewed the claims 
file, and his statements reflect that he was familiar with the 
evidence of record and elicited a history directly from the 
Veteran, the Board finds his examination report and opinion to be 
sufficient upon which to base a decision with regard to this 
claim.  All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Laws and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition to the regulations cited above, service connection is 
warranted for a disability which is aggravated by, proximately 
due to, or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2009).  A finding of secondary service 
connection requires competent medical evidence to connect the 
asserted secondary disability to the service-connected 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez 
v. West, 10 Vet. App. 432 (1997).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service and arthritis becomes 
manifest to a degree of 10 percent within one year from of 
separation from service, such disease shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  While 
the disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to the 
required degree during that time.  Id.

Every veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to defects 
noted at the time of the examination, acceptance and enrollment, 
or where clear and unmistakable evidence or medical judgment is 
such as to warrant a finding that the disease or injury existed 
before acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition for conditions not 
noted at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. 
Reg. 23027 (May 4, 2005). Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Veteran received an entrance examination in March 1968.  
Clinical evaluation at this time was normal with respect to the 
lower extremities and musculoskeletal system.  Also, at this 
time, the Veteran denied having a "trick" or locked knee, 
arthritis or rheumatism or bone, joint or other deformity, 
although he did acknowledge having occasional cramps in his legs 
with exercises.  He reported having had a leg injury in 1966, 
described as a pulled muscle.  See March 1968 report of medical 
history.  

A July 1968 service treatment record documents that the Veteran 
fell on his left side while walking up the stairs.  This record 
documents a complaint of much pain.  

In late July 1968, the Veteran received an orthopedic 
examination.  The note associated with this examination documents 
the aforementioned fall and a complaint of twisting the left knee 
at this time.  The Veteran reported having continued pain in his 
left hip and left knee since the fall.  A provisional diagnosis 
of a sprained left hip was assessed at this time.  The Veteran 
offered a history of the left knee giving way back to the age of 
10.  After examination, the diagnosis was "Baker's cyst due to 
int[ernal] derangement of knee, EPTE."  

In August 1968 the Veteran appeared before a Medical Board 
stemming from the July 1968 fall.  The records associated with 
this appearance document that the Veteran reported having first 
injured his left knee at the age of 10 and that he had had pain 
in the knee ever since.  It was noted that review of the 
Veteran's entrance report of medical history revealed that the 
Veteran did not mention this condition at the time of enlistment.  

The history associated with the Medical Board proceedings notes 
that at the commencement of recruit training the Veteran began to 
have pain in his left knee.  Then on July 17, 1968, the Veteran 
fell, twisting his left knee and hip, and was admitted to the 
dispensary ward for further evaluation.  X-rays taken at this 
time of the left knee and hip were within normal limits.  The 
Veteran was then referred to the orthopedic department and it was 
felt that he had an internal derangement of the left knee that 
existed prior to enlistment (EPTE).  It was also felt that there 
was a great deal of psychological overlay with his knee problem.  
A Baker's cyst was also noted on the posterior of the left knee.  
Separation was recommended.  

The Medical Board concluded that: (1) The diagnosis was internal 
derangement of the left knee, EPTE, (2) The Veteran did not meet 
the minimum standards for enlistment or induction; (3) That he 
was unfit for Naval service by reason of physical disability; and 
(4) That the physical disability was neither incurred in, nor 
aggravated by, a period of active military service.

The Veteran submitted a letter from T.H.E., RN/FNP dated in July 
2005.  In this letter, the nurse stated that "[l]ikely as not 
[the Veteran] sustained a knee and hip injury while in basic 
training."  The nurse noted that the Veteran's entrance 
examination had been reviewed and that this noted that the 
Veteran had reported a history of an old strained muscle in the 
left leg.  This letter discloses that the Veteran claims that 
while climbing ropes, ladders and marching, that his knee and hip 
were injured.  The nurse could not "find any reason that [the 
Veteran] was not giving a truthful account."

In an August 2005 statement the Veteran related that his 
physician had reviewed his military medical exam and expressed 
that basic training would have made his knee and hip worse.  He 
stated that because he did pass his entrance physical it should 
seem as likely as not that service-connection should be granted.  

The Veteran filed VA Form 21-526 (Veteran's Application for 
Compensation and/or Pension) in September 2005.  In this 
application, he related that before enlistment he had no trouble 
with his hip and that he had injured his hip and knee in service 
when he suffered a fall.  He related that his hip and knee had 
hurt him since service.  He has reiterated this contention on 
other occasions.  

An October 2005 treatment note from the Glenn-Garrett clinic 
discloses that the Veteran presented at this time with a 
complaint of once again having knee problems.  This note reflects 
that the Veteran related his complaints to an injury he received 
in service back in the 1960s.  The note further documents that 
the Veteran reported that he "was supposed to go out on medical 
discharge but did not get this for some reason" and that he was 
"unclear, and intended to re-apply for this."

In December 2005 the Veteran was afforded a VA examination.  The 
report associated with this examination notes that the claims 
file, including the Veteran's service treatment records were 
reviewed in conjunction with the examination.  At this time the 
Veteran offered a history of injuring his left knee and left hip 
in basic training.  He denied any other injuries to the left hip 
or left knee and complained of pain in these joints since his in-
service injury.  Examination showed a painful left knee, but the 
left hip and right knee were not painful.  The left knee 
demonstrated slight edema, tenderness and instability.  X-rays 
were taken and degenerative arthritis of the right knee, 
traumatic arthritis of the left knee and normal exam of the 
bilateral hips was assessed.  

The examiner opined that the Veteran's left knee and left hip 
condition were not caused by military service, noting that the 
Veteran had a Medical Board in service.  The examiner also noted 
that the Veteran suffered a fall after 16 days after beginning 
active duty, and summarized the Medical Board proceedings, i.e. 
that the Medical Board decided that the Veteran's left knee 
condition was not incurred in the line of duty and that it 
existed prior to entry.  The examiner highlighted the fact that 
the Veteran did not disclose his condition at the time of 
enlistment, but that the Veteran had documentation thereof that 
he forgot to bring to his enlistment examination.  The examiner 
remarked that in reviewing the claims file, including the opinion 
of his primary care provider, that he did not see any indication 
that the in-service fall contributed in any way to the Veteran's 
current left hip and left knee condition.  He felt that the 
Veteran was fairly investigated while on active duty with 
multiple orthopedic examinations and a Medical Board.  He 
expressed agreement with the Medical Board's conclusion.

Of record is a compensation and pension follow-up note dated the 
day after the Veteran's examination.  This note documents that 
the Veteran was seen recently for a compensation and pension 
examination with a history of trauma to the left knee many years 
ago.  This note documents that an X-ray of the left knee showed a 
large area of lucency proximal lateral tibial metaphysic and 
possible loose body, and "consider lytic neoplastic etiology."  

In July 2006 nurse T.H.E. authored a letter on the Veteran's 
behalf.  In this letter, the nurse noted that the Veteran had 
knee problems that he claimed were service-related from boot 
camp, and that a January 2006 MRI revealed very severe 
degenerative arthritis of the knees, which was likely related to 
remote trauma.  The nurse concluded therefore that "[w]e do feel 
as likely as not that his ... knee problems stem from old 
injuries sustained during his time in boot camp." 

As noted above, the Veteran was provided a hearing before the 
Board in April 2009.  At the hearing he denied that he had a left 
knee condition that he knew about at the time he enlisted in the 
Navy.  He explained that at that time he was "training for 
college ball" and "would say [he] didn't [have a knee condition 
that he knew about at entrance]."  His representative asserted 
that because a left knee condition was not noted on the entrance 
examination that he should have been presumed sound and implied 
that the Medical Board's proceedings were in error.  The Veteran 
also related that he injured his left hip during the documented 
in-service fall and that "they checked it out and showed that it 
was, had complications on it."  He explained that although no 
diagnosis of the hip was made at his VA examination, that he had 
received a diagnosis with respect thereto from his private 
doctor.  He expressed that he felt his right knee disability was 
caused by overuse due to his left hip and left knee conditions.  
He related that he had been seen at the Glenn-Garret Clinic since 
1999 for his left hip.  He explained that after his discharge his 
left hip and left knee continued to bother him.  
Following the Board's remand, the Veteran submitted a letter from 
R.S., D.O. dated in April 2010.  This letter documents that the 
Veteran presented to the doctor asking to have military records 
reviewed for an opinion as to whether or not his current 
conditions of the left knee and left hip were related to in-
service injuries.  Dr. R.S. noted that the Veteran had provided 
military records dated in July 1968, which showed that the 
Veteran fell ant twisted his left leg and knee and that he 
"seemed to have chronic knee pain."  Dr. R.S. noted the in-
service impression of internal derangement of the knee, but 
commented that he had not been provided with a copy of any 
orthopedic consultation.  The Veteran apparently offered a 
history of several in-service falls.  

Dr. R.S. noted that a MRI of the left knee and left hip was 
performed in March 2010, which showed multiple areas of pathology 
in the left knee, including bilateral complex tears of the 
meniscus, a torn ACL, loss of cartilage in both medial and 
lateral compartments and venous cartilage loss of the patellar 
cartilage particularly in the apex of the patella, reflecting 
moderately severe chondromalacia.  With respect to the left hip, 
Dr. R.S. noted that the March 2010 MRI was unremarkable.  

Dr. R.S. ultimately stated that in his "personal opinion as a 
family medicine physician after review of all documentation 
received [], speaking with the patient and [his] own 
examination" that the in-service 1968 injury "may have 
contributed to his current disability in regards to his left 
knee, if those injuries were left untreated during that time."  
He further noted that "in no form or fashion [could he] conclude 
that one hundred percent of his disability is related to" his 
in-service injury "because of course time has passed, and there 
is no known information whether or not [the Veteran] has suffered 
any further injuries."  

Analysis

The presumptive regulations are inapplicable to the present 
claims.  The Veteran had less than 90 days of service.  A veteran 
must have served 90 days or more of active military service for 
the presumptions pertaining to service connection of arthritis to 
apply.  He had less than 90 days of service and thus the 
presumptions are inapplicable.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Having reviewed the record, the Board finds that there is clear 
and unmistakable evidence that the Veteran had a pre-existing 
disability of the left knee.  The Board acknowledges that upon 
entrance the Veteran's lower extremities were found to be normal.  
However, the Medical Board's contemporaneous findings clearly and 
unmistakably demonstrate that he had a disability of the left 
knee that pre-existed service.  This conclusion is further 
supported by the fact that at the time of the Medical Board 
proceedings, the Veteran admitted that he had sustained an injury 
at age 10 and had experienced chronic left knee pain since that 
time, but that he had forgotten to bring documentation thereof to 
his entrance examination.  Wagner, supra.  The VA examiner 
expressed agreement with the Medical Board's finding, explaining 
that he felt that the Veteran was fairly investigated while on 
active duty with multiple orthopedic examinations and the Medical 
Board.  

As will be discussed below, the Veteran has submitted several 
private medical opinions that omit any reference to a preexisting 
disability.  However, for the reasons explained in greater detail 
below, the Board finds that such opinions are based on an 
inaccurate history and are of no probative value.  On the other 
hand, the Board finds the conclusions of the Medical Board and VA 
examiner, which are consistent with the Veteran's contemporaneous 
in-service statements as to his history, to be of great probative 
value, and to establish, clearly and unmistakably, that a left 
knee disability existed prior to service.

Having found that a left knee disability pre-existed service, 
Board will now address whether the Veteran's pre-existing left 
knee condition was chronically aggravated or otherwise incurred 
in service.  

Resolution of this claim depends largely upon the weight to be 
attached to the opinions of nurse T.H.E. and Dr. R.S.  As noted, 
however, the Board affords them no probative value.

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical opinion 
solely on the rationale it was based on a history given by the 
Veteran.  Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the Veteran as lacking 
credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 Vet 
App 295 (2008), the Court discusses, in great detail, how to 
assess the probative weight of medical opinions and the value of 
reviewing the claims file.  The Court held that claims file 
review, as it pertains to obtaining an overview of the claimant's 
medical history, is not a requirement for private medical 
opinions.  The Court added, "[i]t is the factually accurate, 
fully articulated, sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed, that contributes 
probative value to a medical opinion."

With respect to nurse T.H.E.'s opinions, the Board notes that the 
Veteran provided a history of a pre-service strained muscle in 
the leg and that these opinions were based on a review of the 
Veteran's entrance examination and subsequent history.  However, 
it is clear from the text of her statements that neither of these 
opinions takes into account the Medical Board proceedings, which 
are obviously crucial in this case in that they provide a more 
detailed picture of the underlying nature of the Veteran's knee 
problems prior to service and during service.  In particular, the 
records associated with the Medical Board document that the 
Veteran reported having first injured his left knee at the age of 
10 and that he had had pain in the knee ever since.  The history 
associated with the Medical Board proceedings notes that on July 
17, 1968, the Veteran fell, twisting his left knee and hip, and 
was admitted to the dispensary ward for further evaluation.  X-
rays taken at this time of the left knee and hip were within 
normal limits, but the Veteran was then referred to the 
orthopedic department and it was felt that he had an internal 
derangement of the left knee that existed prior to enlistment.  A 
Baker's cyst was also noted on the posterior of the left knee.  
As noted, the Medical Board concluded that: (1) The diagnosis was 
internal derangement of the left knee, EPTE, (2) The Veteran did 
not meet the minimum standards for enlistment or induction; (3) 
That he was unfit for Naval service by reason of physical 
disability; and (4) That the physical disability was neither 
incurred in, nor aggravated by, a period of active military 
service.

Accordingly, it is clear to the Board that this opinion is 
substantially compromised as it is clear that nurse T.H.E. did 
not review pertinent reports regarding the Veteran's medical 
history, and relied merely on the Veteran's inaccurate report of 
having merely pulled a muscle in his leg prior to service..  Id.  
Accordingly, these opinions are of little probative value.

The opinion of Dr. R.S. is likewise of no probative value as it 
similarly relies on an incomplete and inaccurate history.  While 
Dr. S. claims to have reviewed the Veteran's military record, it 
again appears clear that Dr. S. reviewed only an incomplete 
record, which showed the Veteran's initial complaints of having 
fallen in service, but omits any reference to the Medical Board 
proceedings.  While Dr. R.S. does reference the Veteran having 
been discharged for the convenience of the government, this is 
clearly an incomplete explanation for his discharge, which again, 
omits any reference to the clinical findings of the Medical 
Board.

On the other hand, the Board finds that the VA examiner's opinion 
is most probative as it clearly took into account the Veteran's 
full documented history in service.  The examiner had the full 
benefit of the Veteran's claims file, which included his service 
treatment records, in particular the Medical Board proceedings, 
as well as a history offered by the Veteran.  See Kowalski, 
Coburn, Nieves-Rodriguez v. Peake, supra.  

The Board acknowledges the Veteran's own contentions, 
particularly that he incurred disabilities of the left knee and 
left hip in service.  However, the Board finds the Veteran 
lacking in credibility.  His service treatment records reflect 
that he acknowledged having problems with his knee prior to 
service and that he specifically reported at that time that he 
forgot to bring medical documentation thereof to his entrance 
examination.  At his April 2009 Board hearing he testified that 
he "would say [he] didn't" have a knee condition he was aware 
of at entrance, in direct contradiction to his statements 
reflected in the service treatment records.  The Board has 
considered the Veteran's recent assertions that his pre-service 
injury was insignificant and that it had resolved by the time he 
entered service.  However, the Veteran specifically reported to 
the Medical Board that he had experienced chronic pain ever since 
that injury.  Also, by reporting that he forgot to bring 
documentation with him at entrance, he acknowledged that 
treatment records documenting the existing of ongoing knee 
problems, in fact, existed, which contradicts his more recent 
assertions that the childhood injury had been insignificant.  It 
is also appears certain that, in obtaining private opinions in 
support of his claim, he provided an inaccurate history, omitting 
or downplaying any reference to problems prior to service.  It is 
the duty of the Board as the fact finder to determine the 
credibility of the testimony and other lay evidence.  Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  The Board may also 
consider that self-interest may play a role in the more recent 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest may affect the credibility of testimony).  
Accordingly, for the reasons noted above, the Board finds that 
the Veteran's testimony and contentions are of no probative value 
as they are lacking in credibility. 

Having found that the only probative evidence of record on the 
issue of aggravation is the Medical Board proceeding and the VA 
opinion, the Board finds that the evidence clearly and 
unmistakably shows that his left knee disability was not 
aggravated by service.  Furthermore, having found the Veteran's 
reports not credible, and the private opinions of no probative 
value as a result, the Board also finds that there is no credible 
lay or medical evidence of record suggesting that any current 
left knee disability is otherwise related to service.

With respect to the Veteran's claimed left hip disability, the 
Board further concludes that the greater weight of evidence is 
against finding that any such disability presently exists.  In 
this regard, it is noted that the provisional in-service 
diagnosis pertained to the left hip, but was later concretely 
rendered as a diagnosis of the left knee.  It is also noted that 
nurse T.H.E. and the VA examiner did reference a hip condition.  
However, X-rays of the left hip in December 2005 taken in 
furtherance of substantiating the claim were normal and the 
examiner rendered a diagnosis of normal hips.  Moreover, the 
above-referenced private MRI taken in March 2010 showed no 
abnormality of the hip.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992). 

In sum, the evidence preponderates against finding that the 
Veteran incurred disabilities of the left hip and left knee in 
service.  The Medical Board proceedings and VA opinion clearly 
and unmistakably demonstrate that he had a pre-existing 
disability of the left knee and that this disability was not 
chronically aggravated in service.  The greater weight of the 
evidence of record is also against finding that he has a current 
disability of the left hip.  For, these reasons, the claims for 
service connection of a left knee disability and left hip 
disability must be denied.  

Lastly, the Board notes that the Veteran has claimed that he has 
a right knee condition secondary to either, or both, disability 
of the left knee and left hip.  Because service connection for 
these disabilities has been denied by the Board, the claim for 
service connection of a right knee disability cannot be granted 
on this basis.  See 38 C.F.R. § 3.310.  The Veteran has offered 
no other theory of service connection, besides on a secondary 
basis; the record makes no suggestion of any other theory.  Thus, 
the claim has only been considered on this basis.  See Robinson 
v. Mansfield, 21 Vet. App. 545 (2008).  Accordingly, as there is 
no service-connected disability to be considered on a secondary 
basis, the claim for DJD of the right knee must be denied.  




ORDER

Entitlement to service connection for a left knee disability is 
denied.

Entitlement to service connection for a left hip disability is 
denied.

Entitlement to service connection for right knee DJD as secondary 
to disabilities of the left knee and left hip is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


